Ferguson, Judge
(dissenting);
For the reasons set forth in my dissenting opinions in United States v Pratt, 17 USCMA 464, 38 CMR 262, United States v DeShazo, 17 USCMA 472, 38 CMR 270, and United States v Forwerck, 12 USCMA 540, 31 CMR 126, I would reverse the decision of the board of review and order a rehearing. A guilty plea simply cannot be used as an excuse to transmute a judicial proceeding into an assembly line procedure, whereby an accused bargains himself into the penitentiary. Accordingly, I register my disagreement with the result herein approved by my brethren.